Citation Nr: 1501222	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for spindle cell lipoma of the neck, to include as due to radiation exposure. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The RO in Montgomery, Alabama, currently has original jurisdiction over the Veteran's claim. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in December 2012.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This matter was previously before the Board in February 2014.  At that time, the Board denied the issue of service connection for blindness in the left eye and remanded the issue of service connection for spindle cell lipoma of the neck.  The case is once again before the Board. 

The Board's February 2014 decision also requested that the Agency of Original Jurisdiction (AOJ) seek clarification as to whether the Veteran wished to file claims of entitlement to service connection for a heart disability and high blood pressure.  In July 2014, the VA Appeals Management Center (AMC) issued an administrative decision which found that these issues had been raised by the record and referred them to the RO.   Since these issues still have not been adjudicated, the Board once again refers them to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Veteran is seeking service connection for spindle cell lipoma of the neck, to include as due to radiation exposure.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required. 

The Board remanded the Veteran's claim in February 2014 in order to schedule him for a VA examination.  While the record reflects that the Veteran was scheduled for an examination to take place in April 2014, he failed to report for this examination.  The record also reflects that the Veteran was scheduled for a second examination to take place the following month; however, he failed to report for this examination as well.  

Evidence associated with the claims file indicates that the Veteran has closed his P.O. Box (his last known mailing address) and it is not clear whether he received notice of the scheduled VA examinations.  

Accordingly, a remand is necessary to verify the Veteran's current address and afford him an opportunity to appear for another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address.   

2.  After the development requested above is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's spindle cell lipoma of the neck.  (Notice of such examination should be provided to the Veteran at his current mailing address.)  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  
The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's spindle cell lipoma manifested in service or is otherwise related to an in-service disease or injury, to include exposure to radiation. In rendering this opinion, the examiner should consider and discuss the Veteran's lay assertions regarding the onset of his symptoms and exposure to radiation from Hawk missile systems.

A comprehensive rationale for all opinions expressed should be furnished.  Any other notable risk factors that are present or absent should also be discussed.  

If the examiner cannot provide any of the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

